 
Exhibit 10.2
Promissory Note
Revolving Line of Credit
 
May 28, 2010
 
Borrowers:
Black Diamond Equipment, Ltd.

Black Diamond Retail, Inc.
Clarus Corporation
Everest/Sapphire Acquisition, LLC
Lender:
Zions First National Bank

 
Amount:
$35,000,000.00

 
Maturity Date: July 2, 2013
 
For value received, Black Diamond Equipment, Ltd., a Delaware corporation, Black
Diamond Retail, Inc., a Delaware corporation, Clarus Corporation, a Delaware
corporation, and Everest/Sapphire Acquisition, LLC, a Delaware limited liability
company (individually and collectively herein, “Borrowers”), promise to pay to
the order of Zions First National Bank (“Lender”) at its Corporate Banking
Group, 10 East South Temple, Suite 200, Salt Lake City, Utah 84133, the sum of
thirty-five million dollars ($35,000,000.00) or such other principal balance as
may be outstanding hereunder in lawful money of the United States with interest
thereon calculated and payable as provided herein.
 
Definitions
 
Terms used in the singular shall have the same meaning when used in the plural
and vice versa.  As used in this Promissory Note, the term:
 
“Banking Business Day” means any day other than a Saturday, Sunday or other day
on which commercial banks in the State of Utah are authorized or required to
close.
 
“Default Rate” means Ninety Day LIBOR Rate plus seven and five-tenths percent
(7.5%) per annum.
 
“Dollars” and the sign “$” mean lawful money of the United States.
 
“EBITDA” shall have the meaning set forth in the Loan Agreement.
 
“Loan Agreement” means the Loan Agreement dated May 28, 2010 between Lender and
Borrowers, together with any exhibits, amendments, addenda, and modifications.

 

--------------------------------------------------------------------------------

 

“Ninety Day FHLB Rate” means the rate per annum quoted by Lender as Lender’s
Ninety Day Federal Home Loan Bank rate based upon the FHLB Seattle rate as
quoted in Bloomberg, or on the FHLB Seattle internet web site at
www.FHLBsea.com, or other comparable service selected by Lender.  The definition
of “Ninety Day FHLB Rate” is to be strictly interpreted and is not intended to
serve any purpose other than providing an index to determine the interest rate
used herein.  It is not necessarily the lowest rate charged by Lender on its
loans.  If the Ninety Day FHLB Rate becomes unavailable during the term of this
Promissory Note, Lender may designate a substitute index after notifying
Borrower.
 
“Ninety Day LIBOR Rate” means the rate per annum quoted by Lender as its Ninety
Day LIBOR Rate based upon quotes from the London Interbank Offered Rate from the
British Bankers Association Interest Settlement Rates as quoted for United
States Dollars by Bloomberg or other comparable services selected by
Lender.  This definition of “Ninety Day LIBOR Rate” is to be strictly
interpreted and is not intended to serve any purpose other than providing an
index to determine the interest rate used herein.  It is not the lowest rate at
which Lender may make loans to any of its customers, either now or in the
future.
 
“Senior Net Debt” shall have the meaning set forth in the Loan Agreement.
 
“Trailing Twelve Month” shall have the meaning set forth in the Loan Agreement.
 
Interest
 
Interest shall accrue on the outstanding principal balance hereunder from the
date of disbursement until paid, both before and after judgment, at a variable
rate computed on the basis of the Ninety Day LIBOR Rate from time to time in
effect, adjusted as of the date of any change in the Ninety Day LIBOR Rate, and
on a three hundred sixty (360) day year as follows: (A) Ninety Day LIBOR Rate
plus three and five-tenths percent (3.5%) per annum at all times that Borrowers’
Senior Net Debt to Trailing Twelve Month EBITDA ratio is greater than or equal
to two and five-tenths (2.5); (B) Ninety Day LIBOR Rate plus two and
seventy-five hundredths percent (2.75%) per annum at all times that Borrowers’
Senior Net Debt to Trailing Twelve Month EBITDA ratio is less than two and
five-tenths (2.5).
 
Notwithstanding the foregoing, if Lender reasonably determines (which
determination shall be conclusive) that (i) quotations of interest rates
referred to in the definition of Lender’s  Ninety Day LIBOR Rate are not being
provided in the relevant amounts or for the relevant maturities for purposes of
Lender determining the Ninety Day LIBOR Rate, (ii) the adoption of any
applicable law, rule, or regulation or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank, or comparable agency charged with the interpretation or administration
thereof, or compliance by Lender with any request or directive (whether or not
having the force of law) of any such authority, central bank, or comparable
agency shall make it unlawful or impossible for Lender to offer loans based on
the Ninety Day LIBOR Rate, or (iii) the Ninety Day LIBOR Rate does not
adequately cover the cost of Lender making or maintaining advances based on the
Ninety Day LIBOR Rate, then Lender shall give notice thereof to Borrower,
whereupon until Lender notifies Borrower that the circumstances giving rise to
such suspension no longer exist, the interest rate hereunder shall be converted
to a variable rate computed on the basis of the Ninety Day FHLB Rate, adjusted
as of the date of any change in the Ninety Day FHLB Rate, and a three hundred
sixty (360) day year as follows:  (A) Ninety Day FHLB Rate plus three and
five-tenths percent (3.5%) per annum at all times that Borrowers’ Senior Net
Debt to Trailing Twelve Month EBITDA ratio is greater than or equal to 2.5; (B)
Ninety Day FHLB Rate plus two and seventy-five hundredths percent (2.75%) per
annum at all times that Borrowers’ Senior Net Debt to Trailing Twelve Month
EBITDA ratio is less than 2.5.

 
2

--------------------------------------------------------------------------------

 
 
The foregoing margins above the Ninety Day LIBOR Rate or Ninety Day FHLB Rate
shall adjust on the first day of each month following the later of the due date
or date of receipt of the quarterly or annual financial statements to be
provided by Borrowers pursuant to the Loan Agreement.
 
Notwithstanding the foregoing, in no case shall interest be less than three and
twenty-five hundredths percent (3.25%) per annum, regardless of Borrowers’
Senior Net Debt to Trailing Twelve Month EBITDA ratio and regardless of the
Ninety Day LIBOR Rate or Ninety Day FHLB Rate.
 
Revolving Line of Credit
 
This Promissory Note shall be a revolving line of credit under which Borrowers
may repeatedly draw and repay funds, so long as no Event of Default has occurred
hereunder or under the Loan Agreement which has not been timely cured or
waived.  All disbursements under this Promissory Note shall be made in
accordance with the Loan Agreement.
 
Principal and interest shall be payable as follows: Interest accrued is to be
paid monthly in arrears commencing June 1, 2010, and on the same day of each
month thereafter.  All principal and unpaid interest shall be paid in full on
July 2, 2013.
 
All payments shall be applied first to accrued interest and the remainder, if
any, to principal.
 
Prepayment
 
Borrower may prepay all or any portion of this Promissory Note at any time
without penalty.  Any prepayment received by Lender after 2:00 p.m. Mountain
Time shall be deemed received on the following Banking Business Day.  Any
prepayment may be subject to fees or charges relating to the breakage of or
constitute a termination event under an Interest Rate Management Transaction (as
defined in the Loan Agreement).
 
General
 
This Promissory Note is made in accordance with, governed by, and deemed to be a
promissory note under, and subject to all terms and conditions of, the Loan
Agreement.
 
If, at any time prior to the maturity of this Promissory Note, this Promissory
Note shall have a zero balance owing, this Promissory Note shall not be deemed
satisfied or terminated by and shall remain in full force and effect for future
draws unless terminated upon other grounds.
 
Upon an Event of Default in payment of any principal or interest when due,
whether due at stated maturity, by acceleration, or otherwise, all outstanding
principal shall bear interest at the Default Rate from the date when due until
paid, both before and after judgment.

 
3

--------------------------------------------------------------------------------

 
 
If an Event of Default occurs, time being the essence hereof, then the entire
unpaid balance, with interest as aforesaid, shall, at the election of the holder
hereof and without notice of such election, become immediately due and payable
in full.
 
If an Event of Default occurs, Borrowers agree to pay to the holder hereof all
collection costs, including reasonable attorney fees and legal expenses, in
addition to all other sums due hereunder.
 
This Promissory Note shall be governed by and construed in accordance with the
laws of the State of Utah.
 
Borrowers acknowledge that by execution and delivery of this Promissory Note
Borrowers have transacted business in the State of Utah and Borrowers
voluntarily submit to, consent to, and waive any defense to the jurisdiction of
courts located in the State of Utah as to all matters relating to or arising
from this Promissory Note.  EXCEPT AS EXPRESSLY AGREED IN WRITING BY LENDER AND
EXCEPT AS PROVIDED IN THE ARBITRATION PROVISIONS IN THE LOAN AGREEMENT, THE
STATE AND FEDERAL COURTS LOCATED IN THE STATE OF UTAH SHALL HAVE SOLE AND
EXCLUSIVE JURISDICTION OF ANY AND ALL CLAIMS, DISPUTES, AND CONTROVERSIES,
ARISING UNDER OR RELATING TO THIS PROMISSORY NOTE.  NO LAWSUIT, PROCEEDING, OR
ANY OTHER ACTION RELATING TO OR ARISING UNDER THIS PROMISSORY NOTE MAY BE
COMMENCED OR PROSECUTED IN ANY OTHER FORUM EXCEPT AS EXPRESSLY AGREED IN WRITING
BY LENDER.
 
All obligations of Borrowers under this Promissory Note shall be joint and
several.
 
Borrowers and all endorsers, sureties and guarantors hereof hereby jointly and
severally waive presentment for payment, demand, protest, notice of protest,
notice of protest and of non-payment and of dishonor, and consent to extensions
of time, renewal, waivers or modifications without notice and further consent to
the release of any collateral or any part thereof with or without substitution.

 
4

--------------------------------------------------------------------------------

 
 
Borrowers:
   
Black Diamond Equipment, Ltd.
   
By:
/s/ Peter Metcalf
Name: 
Peter Metcalf
Title:
Chief Executive Officer and President
   
Black Diamond Retail, Inc.
   
By:
/s/ Peter Metcalf
Name:
Peter Metcalf
Title:
Chief Executive Officer and President
   
Clarus Corporation
   
By:
/s/ Peter Metcalf
Name:
Peter Metcalf
Title:
Chief Executive Officer and President
   
Everest/Sapphire Acquisition, LLC
   
By:
/s/ Peter Metcalf
Name:
Peter Metcalf
Title:
President

 
 
5

--------------------------------------------------------------------------------

 
 